Filed 10/20/15 P. v. Haynes CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B263133

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. YA074092)
         v.

TROY REGGIE HAYNES,

         Defendant and Appellant.



THE COURT:*

         In 2010, appellant Troy Reggie Haynes was convicted of four counts of robbery
(Pen. Code, § 211).1 He admitted three prior “strike” convictions (§§ 667, 1170.12), and
was sentenced under the “Three Strikes” law to 115 years to life in state prison. We
affirmed this judgment in an unpublished opinion (People v. Haynes (Dec. 28, 2011,
B228833) [nonpub. opn.]).
         Following the passage of Proposition 36 in November 2012, appellant filed in
pro. per. a petition for recall and resentencing, pursuant to section 1170.126. The trial



*
         ASHMANN-GERST, Acting P. J., CHAVEZ, J., HOFFSTADT, J.

1        All statutory references are to the Penal Code unless otherwise indicated.
court denied his petition with prejudice on the ground that his current convictions for
robbery disqualified him from eligibility for recall and resentencing.
       Appellant appealed the trial court’s ruling. We appointed counsel to represent
appellant on this appeal. After examination of the record, counsel filed an “Opening
Brief” in which no arguable issues were raised. On August 6, 2015, we advised appellant
that he had 30 days within which to personally submit any contentions or issues that he
wished us to consider. No response has been received to date.
       The trial court’s ruling is correct. A defendant is not eligible for resentencing if
convicted of “serious and/or violent felonies.” (§ 1170.126, subd. (e)(1).) Robbery is a
“‘violent felony’” under section 667.5, subdivision (c)(9) and a “‘serious felony’” under
section 1192.7, subdivision (c)(19).
       We are satisfied that no arguable issues exist. (People v. Wende (1979) 25 Cal. 3d
436, 441.)
       The order denying the petition for recall and resentencing is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.